DETAILED ACTION
The Request for Continued Examination filed on November 10, 2022 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5,  8-10, 12,  15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Reimel et al. (WO 01/71458 A2) hereafter Reimel, further in view of Lewis et al. (WO 2018/031721 A1) hereafter Lewis.
As per claim 1, Park discloses a method for determining a value of a vehicle (Page 1, paragraph [0010]; discloses that the system uses telematics-based vehicle information to determine the value of the vehicle), comprising:
	receiving, via a network interface, fault codes generated by the vehicle (Page 5, paragraph [0031]; discloses that the computer system receives the fault codes generated by the vehicle. Page 6, paragraph [0035]; discloses that the information is sent and received from a vehicle using wireless interface. Page 2, paragraph [0013]; discloses that the wireless communications are part of the overall communication system and shown in paragraphs [0015] and [0016] which establishes that this is part of a network which includes a transceiver which communicates using wireless protocol using the telematics unit. Page 3, paragraph [0021]; discloses that the sensor data includes diagnostic trouble codes (DTCs) which are fault codes);
	analyzing, at an algorithm mode communicably coupled to the network interface, the fault codes using an algorithm; determining, based on the analyzed fault codes and at the algorithm module, that the fault codes comprise a group of fault codes matching a pre-determined grouping (Page 6, paragraphs [0037]-[0038]; discloses the data which is collected is analyzed and groups or subsets of data is identified based on the collected information. The computer can be one of a number of computers which perform the analysis);
	receiving usage data associated with the vehicle (Page 6, paragraph [0037]; discloses collecting the usage data and determining driving behavior such as excessive acceleration. Page 7, paragraph [0043]; discloses that the system along with the trouble codes it receives usage information); and
	based on the usage data and the determination that the fault codes comprise the group of fault codes matching the pre-determined grouping, determining the value of the vehicle at a valuation module communicably coupled to the algorithm module (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system collects information on the DTCs or trouble codes as well as repair history and driving behaviors. All of this information is used to determine and remote the value of the vehicle. Page 1, paragraph [0010]; discloses that these value reports can be used by prospective purchaser of the vehicle, dealerships for resale of the vehicle and for insurance companies for evaluating claims).
	While Park discloses that the fault codes can be received and analyzed for a grouping, it is not specific that it is a fault code grouping. While Park discusses determining the value of the vehicle based on past faults, it is not explicit that the method/system includes determining, via a calculation module, a cost associated with repair of the component and wherein the value of the vehicle is determined based on the cost associated with the repair. Additionally Park fails to disclose mapping the group of fault codes to a component associated with the vehicle via a machine learning system trained using historical repair data, the machine learning system being further trained using the fault codes.
	Griffiths, which like Park collects and analyzes fault codes or DTC, teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes).
Griffiths further teaches determining, via a calculation module, a cost associated with repair of the component (Page 14, lines 15-19; teaches calculating the repair costs for the repairs. Page 35, Table indicates that the system calculates the total cost of repair operations which can act as an indicator of their severity. Page 38, lines 1-6; teaches that cost of repairing the components based on the DTCs or trouble codes is calculated. Page 39, lines 4-11; teaches that the list of DTCs responsible for the failure are listed along with their indication of frequency and cost of impact. Page 44, lines 1-3; teaches that the training data for the machine learning can be based on repair costs and the predictions are a predicted cost).
Griffiths further teaches a machine learning system trained using historical repair data, the machine learning system being further trained using the fault codes (Page 42, lines 3 through Page 43, line 19; teaches it is known to utilize a machine learning system which is trained on historical repair data including fault codes or DTC and that this information is used to re-train the system as well. This allows the system to make better predictions). 
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle.
The sole difference between the primary reference Park and the claimed subject matter is that the primary reference Park does not explicitly disclose the grouping is the grouping of fault codes or DTCs.
The secondary reference Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. Griffiths establishes grouping DTCs to isolate problems was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the groupings shown in Park with the grouping the fault codes or DTCs as well as the vehicles in which they occur as shown in Griffiths.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the grouping the fault codes or DTCs as well as the vehicles in which they occur as taught by Griffiths, for the purposes of isolating the problems and getting a better understanding of the probability of cost of repairs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes.
While the combination teaches determining the value of the vehicle using the frequency of trouble codes it is not explicit the system is mapping the group of fault codes to a component associated with the vehicle via a machine learning and that the value of the vehicle is determined based on the cost associated with the repair.
Reimel, which like Park talks about vehicle appraisals, teaches it is known for the value of the vehicle to be determined based on the cost associated with the repair (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose value of the vehicle to be determined based on the cost associated with the repair.
The Reimel reference teaches that when evaluating a vehicle it is known for the value of the vehicle to be determined based on the cost associated with the repair. Reimel establishes that reducing the value of the vehicle based on reported information such as necessary repairs was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle based on necessary repairs as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with value of the vehicle to be determined based on the cost associated with the repair as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value based on the necessary repairs.
The combination however fails to explicitly disclose mapping the group of fault codes to a component associated with the vehicle via a machine learning system.
Lewis, which like the combination talks about evaluating vehicle trouble codes, teaches it is known to mapping the group of fault codes to a component associated with the vehicle via a machine learning system (Page 50, paragraph [0201]; teaches that the system is a machine learned system which establishes baseline ranges for each of the PIDs. Page 94, paragraphs [0414]-[0416] and Page 95, paragraph [0417]; teaches mapping fault codes to specific components associated with the faults. This assists in identifying the problems. Since the combination already uses the trouble codes to determine the value of the vehicle, it would have been obvious to map them to specific components to determine the component which is likely to fail. As shown above the specific component replacement can be used to determine the final value of the vehicle). 
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known for the value of the vehicle to be determined based on the cost associated with the repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the components needed to be repaired are identified by mapping the group of fault codes to a component associated with the vehicle via a machine learning system.
The Lewis reference teaches that when evaluating a vehicle it is known for components identified to be repaired for the system by mapping the group of fault codes to a component associated with the vehicle via a machine learning system. Lewis establishes that mapping trouble codes to specific component failures was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the identification of component failure shown in Park, Griffiths and Reimel with mapping the group of fault codes to a component associated with the vehicle via a machine learning system as shown in Lewis.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lewis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with mapping the group of fault codes to a component associated with the vehicle via a machine learning system as shown in Lewis, for the purposes of determining which components need to be repaired. Since the combination already uses the trouble codes to determine the value of the vehicle, it would have been obvious to map them to specific components to determine the component which is likely to fail. As shown above the specific component replacement can be used to determine the final value of the vehicle.
As per claim 2, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Park further discloses wherein the fault codes comprise On Board Diagnostics (OBD) codes (Page 3, paragraph [0021]; discloses that the fault codes or DTCs are gathered from an OBD or on-board diagnostic feature from an engine control module).
As per claim 3, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Griffiths further teaches determining, at a calculation module, communicably coupled to the valuation module, a repair corresponding to the pre-determined fault code grouping (Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events).
Reimel further teaches it is known for the value of the vehicle is based on a cost of the repair (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
As per claim 5, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Park further discloses determining that a same group of fault codes matching the pre-determined grouping has been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel further teaches it is known when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
As per claim 8, Park discloses a method for determining a value of a vehicle (Page 1, paragraph [0010]; discloses that the system uses telematics-based vehicle information to determine the value of the vehicle), comprising:
	receiving, via a network interface, fault codes generated by the vehicle (Page 5, paragraph [0031]; discloses that the computer system receives the fault codes generated by the vehicle. Page 6, paragraph [0035]; discloses that the information is sent and received from a vehicle using wireless interface. Page 2, paragraph [0013]; discloses that the wireless communications are part of the overall communication system and shown in paragraphs [0015] and [0016] which establishes that this is part of a network which includes a transceiver which communicates using wireless protocol using the telematics unit. Page 3, paragraph [0021]; discloses that the sensor data includes diagnostic trouble codes (DTCs) which are fault codes);
	receiving, via the network interface, sensor data generated by the vehicle (Page 1, paragraph [0011]; discloses that sensor data generated by the vehicle is received);
	analyzing, at the algorithm module communicably coupled to the network interface, the fault codes and the sensor data using an algorithm; determining, based on the analyzed fault codes and sensor data and at the algorithm module, that the fault codes and the sensor data comprise a pre-determined grouping (Page 6, paragraphs [0037]-[0038]; discloses the data which is collected is analyzed and groups or subsets of data is identified based on the collected information. The computer can be one of a number of computers which perform the analysis);
	receiving usage data associated with the vehicle (Page 6, paragraph [0037]; discloses collecting the usage data and determining driving behavior such as excessive acceleration. Page 7, paragraph [0043]; discloses that the system along with the trouble codes it receives usage information); and 
based on the usage data and the determination that the fault codes and the sensor data comprise the pre-determined grouping, determining the value of the vehicle at a valuation module communicably coupled to the algorithm module (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system collects information on the DTCs or trouble codes as well as repair history and driving behaviors. All of this information is used to determine and remote the value of the vehicle. Page 1, paragraph [0010]; discloses that these value reports can be used by prospective purchaser of the vehicle, dealerships for resale of the vehicle and for insurance companies for evaluating claims).
While Park discloses that the fault codes can be received and analyzed for a grouping, it is not specific that it is a fault code and sensor data grouping. While Park discusses determining the value of the vehicle based on past faults, it is not explicit that the method/system includes determining, via a calculation module, a cost associated with repair of the component and wherein the value of the vehicle is determined based on the cost associated with the repair. Additionally Park fails to disclose mapping the analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system trained using historical repair data, the machine learning system being further trained using the fault codes.
	Griffiths, which like Park collects and analyzes fault codes or DTC, teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events. Page 41, lines 32-34; teaches that the data which is collected and grouped is both sensor data and diagnostic trouble codes or DTCs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes).
Griffiths further teaches determining, via a calculation module, a cost associated with repair of the component (Page 14, lines 15-19; teaches calculating the repair costs for the repairs. Page 35, Table indicates that the system calculates the total cost of repair operations which can act as an indicator of their severity. Page 38, lines 1-6; teaches that cost of repairing the components based on the DTCs or trouble codes is calculated. Page 39, lines 4-11; teaches that the list of DTCs responsible for the failure are listed along with their indication of frequency and cost of impact. Page 44, lines 1-3; teaches that the training data for the machine learning can be based on repair costs and the predictions are a predicted cost).
Griffiths further teaches a machine learning system trained using historical repair data, the machine learning system being further trained using the sensor data or fault codes (Page 42, lines 3 through Page 43, line 19; teaches it is known to utilize a machine learning system which is trained on historical repair data including fault codes or DTC and that this information is used to re-train the system as well. This allows the system to make better predictions).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle.
The sole difference between the primary reference Park and the claimed subject matter is that the primary reference Park does not explicitly disclose the grouping is the grouping of fault codes or DTCs and sensor data.
The secondary reference Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and sensor data and to use this information to isolate problems and get a better probability of the cost of repair. Griffiths establishes grouping DTCs to isolate problems was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the groupings shown in Park with the grouping the fault codes or DTCs and sensor data as well as the vehicles in which they occur as shown in Griffiths.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the grouping the fault codes or DTCs and sensor data as well as the vehicles in which they occur as taught by Griffiths, for the purposes of isolating the problems and getting a better understanding of the probability of cost of repairs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes.
While the combination teaches determining the value of the vehicle using the frequency of trouble codes it is not explicit the system is mapping the analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning and that the value of the vehicle is determined based on the cost associated with the repair.
Reimel, which like Park talks about vehicle appraisals, teaches it is known for the value of the vehicle to be determined based on the cost associated with the repair (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose value of the vehicle to be determined based on the cost associated with the repair.
The Reimel reference teaches that when evaluating a vehicle it is known for the value of the vehicle to be determined based on the cost associated with the repair. Reimel establishes that reducing the value of the vehicle based on reported information such as necessary repairs was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle based on necessary repairs as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with value of the vehicle to be determined based on the cost associated with the repair as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value based on the necessary repairs.
The combination however fails to explicitly disclose mapping the analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system.
Lewis, which like the combination talks about evaluating vehicle trouble codes, teaches it is known to mapping the analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system (Page 50, paragraph [0201]; teaches that the system is a machine learned system which establishes baseline ranges for each of the PIDs. Page 94, paragraphs [0414]-[0416] and Page 95, paragraph [0417]; teaches mapping fault codes to specific components associated with the faults. This assists in identifying the problems. Since the combination already uses the trouble codes to determine the value of the vehicle, it would have been obvious to map them to specific components to determine the component which is likely to fail. As shown above the specific component replacement can be used to determine the final value of the vehicle). 
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known for the value of the vehicle to be determined based on the cost associated with the repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the components needed to be repaired are identified by mapping the analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system.
The Lewis reference teaches that when evaluating a vehicle it is known for components identified to be repaired for the system by mapping the analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system. Lewis establishes that mapping analyzed fault codes and the sensor data to specific component failures was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the identification of component failure shown in Park, Griffiths and Reimel with mapping the group analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system as shown in Lewis.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lewis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with mapping the group of analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system as shown in Lewis, for the purposes of determining which components need to be repaired. Since the combination already uses the trouble codes to determine the value of the vehicle, it would have been obvious to map them to specific components to determine the component which is likely to fail. As shown above the specific component replacement can be used to determine the final value of the vehicle.
As per claim 9, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Park further discloses wherein the fault codes comprise On Board Diagnostic (OBD) codes (Page 3, paragraph [0021]; discloses that the fault codes or DTCs are gathered from an OBD or on-board diagnostic feature from an engine control module).
As per claim 10, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Griffiths further teaches determining a repair corresponding to the pre-determined fault code and sensor data grouping (Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events).
Reimel further teaches it is known for the value of the vehicle is based on a cost of the repair (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
As per claim 12, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Park further discloses determining that prior fault codes and prior sensor data matching the pre-determined grouping has been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel further teaches it is known when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value. Page 41, lines 32-34; teaches that the data which is collected and grouped is both sensor data and diagnostic trouble codes or DTCs).
As per claim 15, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Park further discloses wherein the usage data is based on information received from an accelerometer, a gyroscope, a microphone, a vibration detector, an odometer, a driving analysis system, or a navigation system (Page 6, paragraph [0035]; discloses that the information is received from an accelerometer).
As per claim 16, Park discloses one or more non-transitory computer-readable media storing further instructions that, when executed by a computing device (Page 1, paragraph [0010]; discloses that the system uses telematics-based vehicle information to determine the value of the vehicle. Page 7, paragraphs [0043]-[0044]; discloses that the report can be constructed and transmitted by a computer), cause the computing device to:
	receive, via a network interface, a group of sensor data generated by a vehicle (Page 1, paragraph [0011]; discloses that sensor data generated by the vehicle is received. Page 5, paragraph [0031]; discloses that the computer system receives the fault codes generated by the vehicle. Page 6, paragraph [0035]; discloses that the information is sent and received from a vehicle using wireless interface. Page 2, paragraph [0013]; discloses that the wireless communications are part of the overall communication system and shown in paragraphs [0015] and [0016] which establishes that this is part of a network which includes a transceiver which communicates using wireless protocol using the telematics unit. Page 3, paragraph [0021]; discloses that the sensor data includes diagnostic trouble codes (DTCs) which are fault codes);
	analyze, at an algorithm module communicably coupled to the network interface, the group of sensor data using an algorithm; determine, based on the analyzed group of sensor data and at the algorithm module, that the group of sensor data matches a pre-determined sensor data grouping (Page 6, paragraphs [0037]-[0038]; discloses the data which is collected is analyzed and groups or subsets of data is identified based on the collected information. The computer can be one of a number of computers which perform the analysis);
	receive usage data associated with the vehicle (Page 6, paragraph [0037]; discloses collecting the usage data and determining driving behavior such as excessive acceleration. Page 7, paragraph [0043]; discloses that the system along with the trouble codes it receives usage information); and 
based on the usage data and the determination that the group of sensor data comprises the pre-determined grouping, determine a value of the vehicle at a valuation module communicably coupled to the algorithm module (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system collects information on the DTCs or trouble codes as well as repair history and driving behaviors. All of this information is used to determine and remote the value of the vehicle. Page 1, paragraph [0010]; discloses that these value reports can be used by prospective purchaser of the vehicle, dealerships for resale of the vehicle and for insurance companies for evaluating claims).
While Park discloses that the fault codes can be received and analyzed for a grouping, it is not specific that it is a fault code grouping. While Park discusses determining the value of the vehicle based on past faults, it is not explicit that the method/system includes determining, via a calculation module, a cost associated with repair of the component and wherein the value of the vehicle is determined based on the cost associated with the repair. Additionally Park fails to disclose mapping the group of sensor data to a component associated with the vehicle via a machine learning system trained using historical repair data and reinforcement learning.
	Griffiths, which like Park collects and analyzes fault codes or DTC, teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes).
Griffiths further teaches determining, via a calculation module, a cost associated with repair of the component (Page 14, lines 15-19; teaches calculating the repair costs for the repairs. Page 35, Table indicates that the system calculates the total cost of repair operations which can act as an indicator of their severity. Page 38, lines 1-6; teaches that cost of repairing the components based on the DTCs or trouble codes is calculated. Page 39, lines 4-11; teaches that the list of DTCs responsible for the failure are listed along with their indication of frequency and cost of impact. Page 44, lines 1-3; teaches that the training data for the machine learning can be based on repair costs and the predictions are a predicted cost).
Griffiths further teaches a machine learning system trained using historical repair data, and reinforcement learning (Page 42, lines 3 through Page 43, line 19; teaches it is known to utilize a machine learning system which is trained on historical repair data including fault codes or DTC and that this information is used to re-train the system as well. This allows the system to make better predictions). 
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle.
The sole difference between the primary reference Park and the claimed subject matter is that the primary reference Park does not explicitly disclose the grouping is the grouping of fault codes or DTCs.
The secondary reference Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. Griffiths establishes grouping DTCs to isolate problems was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the groupings shown in Park with the grouping the fault codes or DTCs as well as the vehicles in which they occur as shown in Griffiths.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the grouping the fault codes or DTCs as well as the vehicles in which they occur as taught by Griffiths, for the purposes of isolating the problems and getting a better understanding of the probability of cost of repairs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes.
While the combination teaches determining the value of the vehicle using the frequency of trouble codes it is not explicit the system is mapping the group of sensor data to a component associated with the vehicle via a machine learning and that the value of the vehicle is determined based on the cost associated with the repair.
Reimel, which like Park talks about vehicle appraisals, teaches it is known for the value of the vehicle to be determined based on the cost associated with the repair (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose value of the vehicle to be determined based on the cost associated with the repair.
The Reimel reference teaches that when evaluating a vehicle it is known for the value of the vehicle to be determined based on the cost associated with the repair. Reimel establishes that reducing the value of the vehicle based on reported information such as necessary repairs was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle based on necessary repairs as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with value of the vehicle to be determined based on the cost associated with the repair as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value based on the necessary repairs.
The combination however fails to explicitly disclose mapping the group of sensor data to a component associated with the vehicle via a machine learning system.
Lewis, which like the combination talks about evaluating vehicle trouble codes, teaches it is known to mapping the group of sensor data to a component associated with the vehicle via a machine learning system (Page 50, paragraph [0201]; teaches that the system is a machine learned system which establishes baseline ranges for each of the PIDs. Page 94, paragraphs [0414]-[0416] and Page 95, paragraph [0417]; teaches mapping fault codes to specific components associated with the faults. This assists in identifying the problems. Since the combination already uses the trouble codes to determine the value of the vehicle, it would have been obvious to map them to specific components to determine the component which is likely to fail. As shown above the specific component replacement can be used to determine the final value of the vehicle). 
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known for the value of the vehicle to be determined based on the cost associated with the repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the components needed to be repaired are identified by mapping the group of fault codes to a component associated with the vehicle via a machine learning system.
The Lewis reference teaches that when evaluating a vehicle it is known for components identified to be repaired for the system by mapping the group of sensor data to a component associated with the vehicle via a machine learning system. Lewis establishes that mapping sensor data to specific component failures was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the identification of component failure shown in Park, Griffiths and Reimel with mapping the group of sensor data to a component associated with the vehicle via a machine learning system as shown in Lewis.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lewis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with mapping the group of sensor data to a component associated with the vehicle via a machine learning system as shown in Lewis, for the purposes of determining which components need to be repaired. Since the combination already uses the trouble codes to determine the value of the vehicle, it would have been obvious to map them to specific components to determine the component which is likely to fail. As shown above the specific component replacement can be used to determine the final value of the vehicle.
As per claim 17, the combination of Park, Griffiths, Reimel and Lewis above-enclosed invention; Griffiths further teaches determine a repair corresponding to the pre-determined fault code and sensor data grouping (Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events).
Reimel further teaches it is known for the value of the vehicle is based on a cost of the repair (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
As per claim 19, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention, Park further discloses instructions that, when executed by the computing device, cause the computing device to: determine that prior sensor data matching the pre-determined grouping has been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel teaches it is known when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Reimel et al. (WO 01/71458 A2) hereafter Reimel, further in view of Lewis et al. (WO 2018/031721 A1) hereafter Lewis, further in view of Matheri et al. (WO 2019/171337 A1) hereafter Matheri.
As per claim 4, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; while Park discloses considering the usage data for the vehicle, Park fails to explicitly disclose wherein the usage data indicates mileage added since the fault codes were generated.
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes and indicates mileage or kilometers which have been driven or added since the fault codes were generated (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was generated.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was generated. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was generated in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park, Griffiths, Reimel and Lewis with the parameters including the number of miles that have been driven since the fault code was generated as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Lewis, with the data which is collected to include number of miles drive after the fault code was generated as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.
As per claim 11, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; while Park discloses considering the usage data for the vehicle, Park fails to explicitly disclose wherein the usage data indicates mileage added since the fault codes and the sensor data were generated.
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes and indicates mileage or kilometers which have been driven or added since the fault codes were generated (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on. Additionally it establishes the various sensor data collected from the vehicle such as coolant temperature and air intake temperature, with the corresponding time stamp of when the values occurred. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was generated.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was generated. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was generated in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park, Griffiths, Reimel and Lewis with the parameters including the number of miles that have been driven since the fault code was generated as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Lewis, with the data which is collected to include number of miles drive after the fault code was generated as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.
As per claim 18, the combination of Park, Griffiths, Reimel and Lewis above-enclosed invention; while Park discloses considering the usage data for the vehicle, Park fails to explicitly disclose wherein the usage data indicates mileage added since the group of sensor data were generated.
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes and indicates mileage or kilometers which have been driven or added since the fault codes were generated (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on. Additionally it establishes the various sensor data collected from the vehicle such as coolant temperature and air intake temperature, with the corresponding time stamp of when the values occurred. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was generated.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was generated. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was generated in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park, Griffiths, Reimel and Lewis with the parameters including the number of miles that have been driven since the fault code was generated as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the data which is collected to include number of miles drive after the fault code was generated as taught by Park, Griffiths, Reimel and Lewis, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.
 

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Reimel et al. (WO 01/71458 A2) hereafter Reimel, further in view of Lewis et al. (WO 2018/031721 A1) hereafter Lewis, further in view of Corn (US 2008/0040268 A1) hereafter Corn.
As per claim 6, the combination of Park, Griffiths, Reimel and Lewis above-enclosed invention; Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths, Reimel and Lewis with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Lewis, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
As per claim 13, the combination of Park, Griffiths, Reimel and Lewis above-enclosed invention; Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel further teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths, Reimel and Lewis with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Lewis, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
As per claim 20, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Park further discloses determining that prior fault codes and prior sensor data matching the pre-determined grouping been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel, which like Park talks about vehicle appraisals, teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths, Reimel and Lewis with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Lewis, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Reimel et al. (WO 01/71458 A2) hereafter Reimel, further in view of Lewis et al. (WO 2018/031721 A1) hereafter Lewis, further in view of Corn (US 2008/0040268 A1) hereafter Corn, further in view of Olsen, III et al. (US 2013/0030641 A1) hereafter Olsen, further in view of Matheri et al. (WO 2019/171337 A1) hereafter Matheri.
As per claim 7, the combination of Park, Griffiths, Reimel and Lewis above-enclosed invention; Park further discloses determining that prior fault codes matching the pre-determined grouping been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel further teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service and based on the repair history, determining that the prior fault codes were cleared without a reducing the value of the vehicle.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths, Reimel and Lewis with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Lewis, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
The combination however fails to explicitly disclose based on the repair history, determining that the prior fault codes were cleared without a corresponding repair being performed on the vehicle.
Olsen, which like the combination talks about monitoring fault codes, teaches it is known to determine that prior fault codes occurred without a corresponding repair being performed on the vehicle (Page 4, paragraphs [0040]-[0041], Page 5, paragraph [0046] and Page 6, paragraph [0051]; teaches it is known to determine that prior fault codes have occurred without a corresponding repair being performed. Specifically it calculates the number of times the fault code was triggered and only upon receiving a predetermined number of triggers is the repair or replacement scheduled. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. However, the combination fails to establish determining if the prior fault codes have occurred without a corresponding repair being performed on the vehicle.
Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed. 
It would have been obvious to one of ordinary skill in the art to include in the vehicle value assessment system of Park, Griffiths, Reimel, Lewis and Corn the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Olsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel, Lewis and Corn, with the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen, for the purposes of prioritizing the repairs. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need.
While the combination establishes tracking trouble codes, it is not explicit that the codes are cleared. 
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes when the codes were cleared and the number of miles which were driven (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on and additionally the distance since the code has been cleared. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on after it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was cleared.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was cleared. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was cleared in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park, Griffiths, Reimel, Lewis, Corn and Olsen with the parameters including the number of miles that have been driven since the fault code was cleared as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel, Lewis, Corn and Olsen, with the data which is collected to include number of miles drive after the fault code was cleared as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.
As per claim 14, the combination of Park, Griffiths, Reimel and Lewis teaches the above-enclosed invention; Park further discloses determining that prior fault codes and prior sensor data matching the pre-determined grouping been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
Reimel further teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service and based on the repair history, determining that the prior fault codes were cleared without a reducing the value of the vehicle.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths, Reimel and Lewis with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Lewis, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
The combination however fails to explicitly disclose based on the repair history, determining that the prior fault codes were cleared without a corresponding repair being performed on the vehicle.
Olsen, which like the combination talks about monitoring fault codes, teaches it is known to determine that prior fault codes occurred without a corresponding repair being performed on the vehicle (Page 4, paragraphs [0040]-[0041], Page 5, paragraph [0046] and Page 6, paragraph [0051]; teaches it is known to determine that prior fault codes have occurred without a corresponding repair being performed. Specifically it calculates the number of times the fault code was triggered and only upon receiving a predetermined number of triggers is the repair or replacement scheduled. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. However, the combination fails to establish determining if the prior fault codes have occurred without a corresponding repair being performed on the vehicle.
Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed. 
It would have been obvious to one of ordinary skill in the art to include in the vehicle value assessment system of Park, Griffiths, Reimel, Lewis and Corn the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Olsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel, Lewis and Corn, with the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen, for the purposes of prioritizing the repairs. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need.
While the combination establishes tracking trouble codes, it is not explicit that the codes are cleared. 
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes when the codes were cleared and the number of miles which were driven (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on and additionally the distance since the code has been cleared. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on after it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was cleared.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was cleared. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was cleared in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park, Griffiths, Reimel, Lewis, Corn and Olsen with the parameters including the number of miles that have been driven since the fault code was cleared as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel, Lewis, Corn and Olsen, with the data which is collected to include number of miles drive after the fault code was cleared as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.

Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 7-9, regarding the 101 rejections the Examiner has removed the 101 in light of the applicant’s amendments, specifically that the machine learning is retrained or reinforced. This establishes that the data which is reviewed is improved over time.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "mapping the group of fault codes to a component associated with the vehicle via a machine learning system", “mapping the analyzed fault codes and the sensor data to a component associated with the vehicle via a machine learning system” and “mapping the group of sensor data to a component associated with the vehicle via a machine learning system” are moot in view of the new grounds of rejection. Specifically the Examiner has cited the Lewis reference to read over these newly amended limitations.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Park in view of Griffiths, and, where appropriate, in further view of Chenn, Matheri, Reimel, Corn and Olsen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merg et al. (US 9,971,815 B2 ) – discusses providing repair hits on a vehicle repair tool.	
Rajagopal et al. (US 2015/0227404 A1) – discusses mapping faults to components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/16/2022